Title: From George Washington to Timothy Edwards, 7 August 1776
From: Washington, George
To: Edwards, Timothy



Sir
New York August 7th 1776

The Inclosed Copy of a Resolution of Congress entered into the 2d Instant will discover to you their Sentiments upon the Subject of Employing the Stockbridge Indians in the Service of the United States.
It is certain they differed some time ago from the Commissioners of Indian Affairs and put a Stop to their proceedings in this Instance; But finding that our Enemies are prosecuting the War with unexampled Severity and Industry, and that these Indians are anxious to take a part in our favour, they have Instructed me to imploy in the service of the American States, as many of them as I may think proper: I therefore take the liberty to request your friendly exertions upon this occasion, and that you will Engage in the Service as great a number of them as you

possibly can. I would wish you to give the whole of them or any part that may chuse It, the liberty of Joining either this Army, or that in the Northern Department under Genl Schuyler. I do not think It will be proper as they are so desirous of becoming a part of the Army, that they should be constrained to Join where they have not an Inclination to go, and therefore recommend that they should be Indulged in what ever way their fancy may lead them as to Joining either the One or the Other Army, partially or wholy.
The situation of our Affairs will readily suggest to you the necessity of dispatch, at the same time that It will point out the expediency of engaging as many of them as you can. The business may be attended with a degree of trouble which I could wish not to happen, but Yet I am persuaded will be undertaken with alacrity. I am Sir Your Most Obedt Servt

Go: Washington

